08/25/2020     10:34PM     5184829057                          FEDERAL PUBLIC DEF                           PAGE      15
                                                     r t..LJt:..M:PIL r .. UJ:iL,t.i....; .LJt:.I"'                  14
uuAug. 26.Case
            2020'3:20-cr-30027-SMY     County Jail28 Filed 08/27/20 Page 1 of 2No. Page
                   IO:l6PM" "°CI inion Document                                                     5024 IDtp,#46
                                                                                                                15
                           0                                                                                              /lb




                                IN THE UNJTED STATES DISTRICT COURT
                               FOR THE SOUTHERN DIS'rRICT OF ILLINOIS

        UNITED STATES OF AMERICA,                      )
                                                       )
                                        Plaintiff,     )
                                                       )       CRIMlNAL NO. 20-30027-SMY
                         vs.                           )
                                                       )
        ANDREW CRAIG,                                  )
                                                   )
                                        De£&ndant. )

                                          STIPULATION OF FACTS

                The parties hereby stipulate that, if this case had proceeded to trial, the

       · Government would have proven the following beyond a reasonable doubt:

                1.       On December 31, 20191 Defeml1,mt An.drew Craig was an inmate at the

         Federal Correctional Institution at Gi:eenville, Illinois, in Bond County, within thi:l

         Southern District of Illinois.

                 2.      On the above date, the defendant knowingly possessed a cellular phone.

                 3.      A cellular phone ie a prohibited object for a federal i.n.rnate to possess.

                 4.      This stipulation of facts is intended only to p:r:ovide the Court with a

         sufficient foundation to accept the defendant's guilty plea and is not necessarily an

         exhaustive account of the defendant's criro.inal activity,




                                                           1
                                                    FEDERAL PUBLIC DEF                                       PAGE 15
08/25/2020 10:34PM   5184829057
        Case 3:20-cr-30027-SMY
                       0                Document 28 Filed
v,Aug.26. 202o'"IO:l6PM" ~°Clinto11 County Jail
                                                                    08/27/20
                                                    r t:..LJl::,,l"'i!AL               Page 2 of 2
                                                                         r'U.l::5L l L Dl::.1-       Page
                                                                                                 No. 5024 ID    16 15115
                                                                                                            P.#47




                                             SO STIPULATED:



        ~               ~              O\i"•Zfrz.c,,
                                                              A-.\I\A:'il
                                                                 '·1
                                                                    . ln. .=
                                                                    ~1~-~-
                                                                             i!.!.--il ..
                                                                           ' '' . ' .
        ANDREW CRAIG                                         ANGELA SCOTT
        Defendant                                            Assistant United States Attorney




        Attorney for Defendant



        Date:   _4_..._/___a-_,_,_(_.:2.__u_ _ __                   8/7/'PQ
                                                              Da t e : - - ~ - - - - - - - -
